Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-2, 7-11 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al. (US 2019/0165618 A1, hereinafter CHEN) in view of PARK et al. (US 2020/0204009 A1, hereinafter PARK).
               
    PNG
    media_image1.png
    388
    636
    media_image1.png
    Greyscale

As per claims 1, 10 and 15, CHEN discloses a power transmission device comprising: 
a induction circuit configured to transmit a wireless power signal (See Fig.3, Item#306 and Par.50, disclose a power transmitter for transmitting power wirelessly to a receiver), and receive a signal from an external device (See Fig.3, Item#308, and Par.50 disclose a signal receiver for a receiving a signal from a receiver comprising CEP and RP packets from a receiver); and
at least one processor operatively connected to the induction circuit (See Fig.3, Item#302, discloses a processor connected to the power transmitter ),
wherein the processor is configured to:

release the wireless charging protection mode when packet information is not included in the signal transmitted from the external device (See Fig.2, Step#218 and 202, discloses that when the receiver is removed, the process moves back to the initialization process where a RX is detected again and the transmission circuit enters the power transfer state if the receiving device is detected, CHEN discloses in steps #216 and 218 that if either the foreign object or the receiver are detected to be removed, the system reverts back to initialization state and power transfer is started again when a receiver is detected and response signals are recevied). However CHEN does not disclose the charging surface is a charging pad, measuring a current value of the power signal and release the wireless charging protection when both the packet information is not included in the signal transmitted from the external device and the measured current value or variation of the current value exceeds a threshold value.
PARK discloses a wireless power transfer system and method comprising foreign object detection, wherein the charging surface is a charging pad (See Par.61, discloses the charging surface may be configured in the form of a charging pad), measuring a current value of the power signal (See Fig. 7B, Step#S712, discloses comparing the measured internal current value with a threshold) and releasing the wireless charging protection when the measured current value or variation of the current value exceeds a threshold value (See Fig.7B, Step#S712-S714 and S701, disclose that when the current measurement determines that the foreign object is removed, the transmission moved from the protected first state using the second driving voltage to the second state using the first driving voltage).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by CHEN with that of PARK such that a wireless charging protection is not released when either a foreign object detection or a receiver detection are performed but rather making the foreign object removal a mandatory step checked after sensing the receiver removal before the wireless charging protection is released for the benefit of protecting the device against damage caused by restarting power transfer while a foreign object is still present on the charging surface.

As per claims 2, 11 and 16, CHEN and PARK disclose the power transmission device of claims 1, 10 and 15 as discussed above, wherein the wireless power signal includes a detection signal that varies based on the existence of a metal substance (See CHEN, Par.15, discloses the quality factor changes with the presence of a foreign object, also see PARK, Fig.2, Steps#S703-S705, disclose that the value of the internal current changes with the presence of a foreign object), and the at least one processor is configured to identify whether the metal substance remains on the charging pad based on a current value of the detection signal or a variation of the current value of the detection signal (See PARK, Fig.2, Steps#S703-S705, disclose that the value of the internal current changes with the presence of a foreign object).

As per claim 7, CHEN and PARK disclose the power transmission device of claim 1 as discussed above, wherein the at least one processor is connected to the external device using a short-range wireless communication, and is configured to receive a response signal corresponding to the wireless power signal from the external device (See PARK, Par.65, 

As per claim 8, CHEN and PARK disclose he power transmission device of claim 7, wherein the at least one processor is configured to:
identify whether the packet information is included in the received response signal,
identify that the external device is located on the charging pad if the packet information is included in the response signal, and
identify that the external device has been removed from the charging pad if the packet information 1s not included in the response signal (See PARK, Fig.3 and Pars.93-98, disclose the process through which the device is detected based on response received from the external device, the response can include received signal strength, also see Pars.23 and 30, “determining of whether the wireless power transmitter is in the first state may further include determining whether a response signal to the first detection signal is received from the wireless power receiver”).

As per claim 9, CHEN and PARK disclose the power transmission device of claim 1 as discussed above, wherein the at least one processor is configured to be switched from the wireless charging protection mode to a standby mode (See CHEN, Fig.2, Steps#218 and 202, discloses that when certain conditions are met –CHEN as modified by PARK discloses those conditions to be both that the foreign object and the receiver are removed- the process reverts back to an initialization state “standby” such that when a device is detected, power transfer is restarted).
Claims 3-5, 12-13 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN in view of PARK and in further view of FUKUZAWA et al. (JP20181017944 A, hereinafter FUKUZAWA). 
As per claims 3, 12 and 17, CHEN and PARK disclose the power transmission device of claims 2, 11 and 16 as discussed above (See PARK, Fig.7B, Step#S712, discloses that when the current value is less than a second threshold, this indicates that the foreign object is removed),  however CHEN and PARK do not disclose wherein the at least one processor is configured to:
calculate the variation of the current value of the detection signal, and
identify whether the metal substance remains on the charging pad by identifying whether the variation exceeds a configured threshold value.
FUKUZAWA discloses a wireless charging device wherein the processor is configured to calculate the variation of the current value of the detection signal, and identify whether the metal substance remains on the charging pad by identifying whether the variation exceeds a configured threshold value (See abstract, discloses that “The foreign material detection unit (140) detects the presence or absence of a metal, based on the change of the voltage or electric current that arises in the resonance circuit”).
CHEN, PARK and FUKUZAWA are analogous art since they all deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by CHEN and PARK with that of FUKUZAWA by using the current variation instead of the current value as an alternative way to detect a foreign object since when a foreign object is placed the current increases by a certain value as the foreign object absorbs a portion of the current and when the foreign object is 

As per claims 4, 13 and 18, CHEN, PARK and FUKUZAWA disclose the power transmission device of claims 3, 12 and 17 as discussed above, wherein the at least one processor is configured to:
identify that the metal substance on the charging pad has been removed if the variation exceeds the threshold value, and identify that the metal substance remains on the charging pad if the variation does not exceed the threshold value (See PARK, Fig.7B, Step#S712 and also see CHEN, abstract discloses that “The foreign material detection unit (140) detects the presence or absence of a metal, based on the change of the voltage or electric current that arises in the resonance circuit”. This indicates that to detect a foreign object presence of absence the amount of change has to exceed a certain value that accounts for minor fluctuations).

As per claims 5 and 19, CHEN, PARK and FUKUZAWA disclose the power transmission device of claims 3 and 17 as discussed above, wherein the at least one processor is configured to:
measure a first current value and a second current value of the detection signal being periodically transmitted in the wireless charging protection mode, and calculate the variation of the detection signal based on a difference value between the first current value and the second current value (See PARK, Fig.7B, Step#S712 and also see CHEN, abstract discloses that “The foreign material detection unit (140) detects the presence or absence of a metal, based on the . 
Claims 6, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN in view of PARK and in further view of JUNG (US 2019/0148987 A1, hereinafter JUNG).
As per claims 6, 14 and 20, CHEN and PARK disclose the power transmission device of claims 2, 11 and 16 as discussed above, wherein the detection signal comprises a first detection signal that varies based on the existence of the metal substance and a second detection signal requesting transmission of the packet information of the external device (PARK, Pars.93-98 and Fig.3 discloses identifying an device during the digital ping phase and the identification and negotiation phase and also by measuring the current at the resonator to determine the presence of a foreign object during the negotiation phase), However CHEN and PARK do not disclose the first detection signal has a transmission time that is shorter than the transmission time of the second detection signal.
JUNG discloses a wireless power transmission system and method wherein the detection signal comprises a first detection signal that varies based on the existence of the metal substance and a second detection signal requesting transmission of the packet information of the external device, and the first detection signal has a transmission time that is shorter than the transmission time of the second detection signal (See Fig.9, discloses the digital pings in the initial ping signal transmission procedure, have a longer duration that the signal duration of the individual pulses in the foreign object detection ping signal transmission procedure, also see Pars.217-218, disclose that when a foreign object is detected, the digital ping is stopped and the transmission device is switched to the foreign object detection ping signal to avoid unnecessary wasting of 
CHEN, PARK and JUNG are analogous art since they all deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by CHEN and PARK with that of JUNG such that the first detection signal for foreign object detection has a transmission time that is shorter than the transmission time of the second detection signal for receiver detection for the benefit of avoiding unnecessary wasting of power and minimizing heat generated due to foreign object (See JUNG, Par.218).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/AHMED H OMAR/           Examiner, Art Unit 2859       

/EDWARD TSO/          Primary Examiner, Art Unit 2859